 1   WO
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   SPUS8 Dakota LP, et al.,                          No. CV-19-05477-PHX-MTL
10                Plaintiffs,                          ORDER
11   v.
12   KNR Contractors LLC, et al.,
13                Defendants.
14
15        On November 15, 2019, the Court issued the following Order:
16                “Inquiring whether the court has jurisdiction is a federal judge’s first
          duty in every case.” Belleville Catering Co. v. Champaign Market Place,
17        L.L.C., 350 F.3d 691, 693 (7th Cir. 2003). In this case, the complaint fails to
          sufficiently plead jurisdiction.
18                First, the civil cover sheet, which was signed by an attorney whose
          signature is not legible, claims the basis of jurisdiction is that the “U.S.
19        Government” is the Plaintiff. (Doc. 1-1 at 1). The Court sees no evidence
          that this representation is true.
20                Second, the complaint itself states that the basis for jurisdiction is
          diversity. (Doc. 1 at 2 (citing 28 U.S.C. § 1332)). However, the complaint
21        fails to allege sufficient facts to establish diversity jurisdiction. For example,
          the complaint notes that both Plaintiffs are limited partnerships. However,
22        the complaint fails to allege the citizenship of every general and every limited
          partner. See Carden v. Arkoma Associates, 494 U.S. 185, 195-96 (1990) (a
23        limited partnership takes on the citizenship of all general and all limited
          partners). Instead, the complaint alleges, for example, that the general
24        partner of SPUS8 Dakota LP is a limited liability company; but the complaint
          fails to allege the citizenship of all members of the limited liability company.
25        See Johnson v. Columbia Properties Anchorage, L.P., 437 F.3d 894, 899 (9th
          Cir. 2006) (a limited liability company takes on the citizenship of each of its
26        members); see also Celestial Cmty. Dev. Corp. v. City of Philadelphia, 901
          F. Supp. 2d 566, 581 (E.D. Pa. 2012) (“To establish the citizenship of a
27        limited liability company (LLC), a party must plead the citizenship of each
          partner or member of the LLC. See Zambelli Fireworks Manufacturing Co.,
28        Inc. v. Wood, 592 F.3d 412, 419–420 (3d Cir. 2010). This must be ‘traced
          through however many layers of partners or members there may be’ to
 1            determine the citizenship of the LLC. Id. (internal quotation omitted)”).
              Accordingly, the complaint fails to allege the citizenship of the general
 2            partner.
                      Next, the complaint alleges that SPUS8 Dakota LP’s limited partner
 3            [footnote omitted] is a limited partnership; but the complaint fails to allege
              the citizenship of the general partner or the limited partner(s) of this limited
 4            partnership. See Carden, 494 U.S. at 195-96. Accordingly, the complaint
              fails to allege the citizenship of the limited partner.
 5                    These same pleading deficiencies exist for Plaintiff SPUS8 Pinnacle
              LLC and Defendant KNR Contractors LLC. This deficiency may also exist
 6            as to Defendant Oddonetto Granite & Marble LLC because the complaint
              pleads the “residen[cy] and domicile” of a member of the LLC but does not
 7            specify whether that is the only member of the LLC. See Kanter v. Warner-
              Lambert, 265 F.3d 853, 857-858 (9th Cir. 2001) (noting that being a resident
 8            of a state does not establish citizenship).
                      Thus, based on the foregoing, Plaintiffs have not pleaded sufficient
 9            information for this Court to independently examine and determine whether
              it has subject matter jurisdiction. Therefore,
10                    IT IS ORDERED that by November 29, 2019, Plaintiffs shall file a
              supplement to the complaint adequately alleging the citizenship of all parties
11            to this case or this case will be dismissed, without prejudice, for lack of
              federal subject matter jurisdiction. Plaintiffs must also, by this deadline,
12            amend the civil cover sheet if it is inaccurate.
13   (Doc. 14).
14            On November 27, 2019, Plaintiffs filed an amended complaint.1 In the amended
15   complaint, Plaintiffs made sufficient jurisdictional allegations as to all Defendants.
16   However, with respect to Plaintiffs, the sole addition to the jurisdictional allegation is as
17   follows:
18            3. Through multiple levels of ownership entities, the ultimate parent of each
              relevant Plaintiff entity is CBRE Group, Inc., which is a publicly traded
19            corporation. CBRE Group, Inc. is a citizen of Delaware, with its principal
              place of business in California. CBRE Group, Inc. is not a citizen of Texas
20            or Arizona.
21   (Doc. 15 at 2).
22            This additional paragraph is inadequate to permit the Court to independently verify
23   its jurisdiction. As indicated in the November 15, 2019 Order, the party asserting
24   jurisdiction must identify every member or partner (and their citizenship) for every entity
25   that is not a corporation traced through even multiple layers of entities. Because Plaintiffs
26   did not provide the Court will this information, Plaintiffs will be given one last opportunity
27   to supplement the amended complaint and fully allege federal subject matter jurisdiction.
28
     1
         As far as the Court can tell, Plaintiffs took no action with respect to the civil cover sheet.

                                                    -2-
 1   If Plaintiffs fail to allege all elements of the citizenship of every entity, this case will be
 2   dismissed, without prejudice, for lack of federal subject matter jurisdiction. Therefore,
 3          IT IS ORDERED that by December 12, 2019, Plaintiffs shall file a supplement to
 4   the amended complaint, fully alleging federal subject matter jurisdiction, or this case will
 5   be dismissed, without prejudice.
 6          Dated this 5th day of December, 2019.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
